City of Jamestown v. DeGroot, 562 N.W.2d 104 (N.D. 1996)|N.D. Supreme Court|City of Jamestown v. DeGroot, 562 N.W.2d 104 (N.D. 1996)[Go to Documents]Filed Oct. 22, 1996IN THE SUPREME COURTSTATE OF NORTH DAKOTACity of Jamestown, Plaintiff and Appelleev.Leslie R. DeGroot, Defendant and AppellantCriminal No. 960068Appeal from the District Court for Stutsman County, Southeast Judicial District, the Honorable Randall L. Hoffman, Judge.AFFIRMED.Per Curiam.Bradley Allen Cruff (argued), Suite 9, 200 Central Avenue North, Valley City, N.D. 58072, for defendant and appellant.Kenneth L. Dalsted (argued), Assistant City Prosecutor, Charles J. Gilje (on brief), City Prosecutor, 208-2nd Avenue Southwest, P.O. Box 1727, Jamestown, N.D. 58402-1727, for plaintiff and appellee.City of Jamestown v. DeGrootCriminal No. 960068Per Curiam.Leslie DeGroot was convicted in a bench trial of driving under the influence. DeGroot was assessed a $300 fine and 30 days suspended jail time. He appealed, claiming that the stop for the traffic violation of disobeying a stop sign was illegal. The judgment of conviction is affirmed under Rule 35.1 (a) (1), N.D.R.App.P.Gerald W. VandeWalle, C.J.Mary Muehlen MaringWilliam A. NeumannDale V. SandstromHerbert L. Meschke